DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character 129 in Fig 1 is missing from the specification
Reference character 2302 in Fig 13A is missing from the specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shelton (US 20190201116 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	In regards to claim 1, Shelton discloses a control system for a surgical instrument (Abstract and Par. 0124 disclose a system for controlling a surgical instrument), the control system comprising: 
an imaging system comprising (Par. 0128 discloses an imaging system/device 124): 
an emitter configured to emit electromagnetic radiation (Par. 0129-0130 discloses an illumination source for emitting electromagnetic radiation); and 
an image sensor configured to receive reflected electromagnetic radiation indicative of a first tissue parameter (Par. 0128 discloses the imaging device comprising an image sensor and Par. 0129 teaches the sensor sensing refractive light from the tissue); 
a sensor configured to detect a second tissue parameter of a tissue acted on by the surgical instrument (Par. 0245 and 0255 disclose the system comprising capacitance and impedance sensors); and 
a control circuit coupled to the imaging system and the sensor, the control circuit configured to (Par. 0254 discloses the control circuit 710): 
determine a state of the tissue based on a combination of the first tissue parameter and the second tissue parameter; and control the surgical instrument according to the determined state of the tissue (Par. 0261-0262 discloses the control circuit in communication with the device sensors to take in information and adjust the instrument as needed).
In regards to claim 2, Shelton discloses the control system of claim 1, wherein the first tissue parameter comprises at least one of an EMR refractivity, an EMR polarization, passive IR emissions, or a Doppler wavelength shift of the tissue (Par. 0129 discloses the tissue parameter being refractivity from the electromagnetic radiation).  
	In regards to claim 3, Shelton discloses the control system of claim 1, wherein the second tissue parameter comprises at least one of a capacitance or an impedance of the tissue (Par. 0244-0245).  
	In regards to claim 4, Shelton discloses the control system of claim 1, wherein the second tissue parameter comprises at least one of a temperature, a viscoelastic compression, or a thickness of the tissue (Par. 0295 discloses the device can comprise sensors for measuring temperature).  
	In regards to claim 5, Shelton discloses the control system of claim 1, wherein the surgical instrument is selected from the group consisting of a surgical stapler, an electrosurgical instrument, and an ultrasonic surgical instrument (Par. 0276 discloses the hardware/surgical instrument is an electrosurgical or ultrasonic instrument).  
	In regards to claim 6, Shelton discloses a control system for a surgical instrument (Abstract and Par. 0124 disclose a system for controlling a surgical instrument), the surgical instrument comprising a sensor configured to detect a second parameter associated with the surgical instrument (Par. 0245 and 0255 disclose the system comprising capacitance and impedance sensors), the control system comprising: 
an imaging system comprising (Par. 0128 discloses an imaging system/device 124): 
an emitter configured to emit electromagnetic radiation (Par. 0129-0130 discloses an illumination source for emitting electromagnetic radiation); and  88 304170953 v1PATENT Attorney Docket No. END9226USNP1/190578-1 
an image sensor configured to receive reflected electromagnetic radiation indicative of a first parameter of a tissue (Par. 0128 discloses the imaging device comprising an image sensor and Par. 0129 teaches the sensor sensing refractive light from the tissue); and 
a control circuit coupled to the imaging system and couplable to the sensor, the control circuit configured to (Par. 0254 discloses the control circuit 710):
 determine a state of the tissue based on a combination of the first parameter and the second parameter; and control the surgical instrument according to the determined state of the tissue (Par. 0261-0262 discloses the control circuit in communication with the device sensors to take in information and adjust the instrument as needed).  
	In regards to claim 7, Shelton discloses the control system of claim 6, wherein the first parameter comprises at least one of an EMR refractivity, an EMR polarization, passive IR emissions, or a Doppler wavelength shift of the tissue (Par. 0129 discloses the tissue parameter being refractivity from the electromagnetic radiation).  
	In regards to claim 8, Shelton discloses the control system of claim 6, wherein the second parameter comprises at least one of a capacitance or an impedance of the tissue (Par. 0244-0245).    
	In regards to claim 9, Shelton discloses the control system of claim 6, wherein the second parameter comprises at least one of a temperature, a viscoelastic compression, or a thickness of the tissue (Par. 0295 discloses the device can comprise sensors for measuring temperature).  
	In regards to claim 10, Shelton discloses the control system of claim 6, wherein the surgical instrument is selected from the group consisting of a surgical stapler, an electrosurgical instrument, and an ultrasonic surgical instrument (Par. 0276 discloses the hardware/surgical instrument is an electrosurgical or ultrasonic instrument).  
	In regards to claim 11, Shelton discloses the control system of claim 6, wherein the second parameter is associated with a surgical device associated with the surgical instrument (Par. 0287 discloses sensing power associated with a generator, which is associated with the surgical instrument).  
In regards to claim 12, Shelton discloses the control system of claim 11, wherein the surgical device comprises a surgical generator to which the surgical instrument is couplable (Par. 0276 discloses the surgical system having a generator 800).  
	In regards to claim 13, Shelton discloses the control system of claim 12, wherein the second parameter comprises a power level of the surgical generator (Par. 0287).  
	In regards to claim 14, Shelton discloses a surgical hub couplable to an imaging system, a surgical device, and a surgical instrument (Abstract discloses the use of a surgical hub), the imaging system comprising (Par. 0128 discloses an imaging system/device 124): an emitter configured to emit electromagnetic radiation at a surgical site (Par. 0129-0130 discloses an illumination source for emitting electromagnetic radiation) and an image sensor configured to receive electromagnetic radiation 89304170953 v1PATENT Attorney Docket No. END9226USNP1/190578-1reflected from the surgical site, the reflected electromagnetic radiation indicative of a first parameter associated with a tissue (Par. 0128 discloses the imaging device comprising an image sensor and Par. 0129 teaches the sensor sensing refractive light from the tissue), 
the surgical device comprising a sensor configured to detect a second parameter associated with the surgical device (Par. 0245 and 0255 disclose the system comprising capacitance and impedance sensors),
 the surgical hub comprising: 
a control circuit (Par. 0254 discloses the control circuit 710) configured to: receive a first measurement of the first parameter from the imaging system; receive a second measurement of the second parameter from the sensor; determine a state of the tissue based on a combination of the first parameter and the second parameter; and control the surgical instrument according to the determined state of the tissue (Par. 0261-0262 discloses the control circuit in communication with the device sensors to take in information and adjust the instrument as needed).  
	In regards to claim 15, Shelton discloses the surgical hub of claim 14, wherein the first parameter comprises at least one of an EMR refractivity, an EMR polarization, passive IR emissions, or a Doppler wavelength shift of the tissue (Par. 0129 discloses the tissue parameter being refractivity from the electromagnetic radiation).  
	In regards to claim 16, Shelton discloses the surgical hub of claim 14, wherein the second parameter comprises at least one of a capacitance or an impedance of the tissue (Par. 0244-0245).  
	In regards to claim 17, Shelton discloses the surgical hub of claim 14, wherein the second parameter comprises at least one of a temperature, a viscoelastic compression, or a thickness of the tissue (Par. 0295 discloses the device can comprise sensors for measuring temperature).  
	In regards to claim 18, Shelton discloses the surgical hub of claim 14, wherein the surgical instrument is selected from the group consisting of a surgical stapler, an electrosurgical instrument, and an ultrasonic surgical instrument (Par. 0276 discloses the hardware/surgical instrument is an electrosurgical or ultrasonic instrument).
	In regards to claim 19, Shelton discloses the surgical hub of claim 14, wherein the surgical device comprises a surgical generator to which the surgical instrument is couplable (Par. 0276 discloses the surgical system having a generator 800).   
	In regards to claim 20, Shelton discloses the surgical hub of claim 19, wherein the second parameter comprises a power level of the surgical generator (Par. 0287)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792            


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2022 September 2022